                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                           CASE NOS.: 1:18cr701

     Plaintiff                                     JUDGE CHRISTOPHER A. BOYKO

v.                                                 UNOPPOSED MOTION TO CONTINUE
                                                   DATES AND DECLARE THE CASE
ERIC WITHERSPOON                                   COMPLEX

     Defendant




        Now comes the Defendant Eric Witherspoon, by and through the undersigned counsel,

and respectfully requests that this Court declare this matter a complex case pursuant to 18 U.S.C.

§ 3161(h)(7)(B)(ii) and to continue the dates currently set in its December 10, 2018 Criminal

Pretrial and Trial Order Doc. #8, including but not limited to the dates set for discovery

completion, pretrial motions, final pretrial and trial. The undersigned has spoken to the AUSA

assigned to this matter and she has no objection to this request.

        The Government has provided initial discovery to Mr. Witherspoon and has recently

provided additional discovery. The documents are numerous and additional time is needed for

their review to determine what, if any, pretrial motions are needed and to adequately investigate
the allegations against Mr. Witherspoon. Counsel will not be able to fully and fairly represent

Mr. Witherspoon within the timeframe currently set forth.

       18 U.S.C. § 3161 provides that a Court may continue a trial if it determines that the ends

of justice are served by taking such action. 18 U.S.C. § 3161(h)(8)(B)(ii) allows a Court to

continue a matter beyond the timeframe statutorily required and to consider whether the case is

unusual and complex, has a large number of defendants, and novel questions of law. If so, “it is

unreasonable to expect adequate preparation for pretrial proceedings or for trial itself within the

time limits established by this section.”     Defendants need sufficient time to “investigate,

research, prepare and file pretrial motions.” United States v. Monroe, 833 F.2d 95, 99 (6th cir.

1989). Section 3161(h)(8)(A) allows courts to respond to the needs of individual cases. United

States v. White, 985 F.2d 271, 275 (6th Cir. 1993); United States v. Perez-Reveles, 715 F.2d

1348 (9th Cir. 1983).

       The Sixth Circuit has found that setting dates outside of the statutory time limits and

declaring matters complex may be necessary to secure a fair and just determination as well as to

have effective assistance of counsel. Bennett v. Scroggy, 793 F. 2d 772 (6th Cir., 1986). Bennett

makes it perfectly clear that a denial of due process occurs when counsel is not given the time to

effectively prepare. The failure to delay can “render the right to defend with counsel an empty

formality.” (Id. at 774, n5.)

       The Sixth Circuit has explicitly noted that some kinds of cases simply take more time

than others, and, in fact, has quoted the Supreme Court’s specific contrast between "'an ordinary

street crime'" and "'a serious, complex conspiracy charge.'" Cain v. Smith, 686 F.2d 374, 381

(6th Cir. 1988) (quoting Barker v. Wingo, 407 U.S. 514, 531 (1972)). In United States v.

Tinsley, 800 F.2d 448 (4th Cir. 1986), the court found that "ends of justice" were served by
granting continuance because of complex nature of a case.

       This matter is the type contemplated in Cain. Although there is a single defendant in this

matter, the legal issues are complex and the discovery is voluminous. The voluminous discovery

contributes to a complex factual situation which demands sufficient time to conduct adequate

investigation and preparation for pretrial proceedings and for the trial itself.

       Relevant factors for determining whether a continuance was properly denied include: (1)

length of the requested delay; (2) whether other continuances were requested and granted; (3)

whether the delay was for legitimate reasons; (4) inconvenience to the parties, witnesses,

counsel, and court; (5) whether defendant contributed to the circumstances giving rise to the

request; (6) whether denying the continuance prejudiced the defendant; and (7) complexity of the

case. Landrum v. Mitchell, 625 F.3d 905, 928 (6th Cir. 2010) (citations omitted). See also United

States v. McClendon, 146 Fed.Appx. 23 (6th Cir. (Ohio) Aug. 15, 2005) (citing Wilson v.

Mintzes, 761 F.2d 275, 281 (6th Cir. 1985)). All of these factors weigh heavily towards granting

the request for a continuance here. Mr. Witherspoon is not requesting an unreasonable delay.

This is the first request for a continuance and the request is made for legitimate reasons. Further,

there is no inconvenience to the Parties or to the witnesses because these dates were only

recently set and all Parties support this request. Mr. Witherspoon is optimistic that there would

be no inconvenience to the Court for the same reasons. Finally, Mr. Witherspoon has done

nothing to occasion the delay or to contribute to the circumstances giving rise to this request and

any continuance at his request would not prejudice him.

       Defendant wishes to waive his rights to a speedy trial pursuant to 18 U.S.C. § 3161 and

the Sixth Amendment to the U.S. Constitution. Defendant fully understands his right to a speedy

trial and waives that right in order to allow his counsel to fully and fairly represent him.
Defendant believes that the ends of justice are best served by a continuance.

       For the foregoing reasons, Mr. Witherspoon respectfully requests that this Court continue

the currently scheduled dates in this matter.

                                                Respectfully submitted,
                                                WILLIAM T. WHITAKER CO. LPA

                                                /s/Andrea Whitaker
                                                ANDREA WHITAKER #0074461
                                                54 E. Mill Street Suite 301
                                                Akron, Ohio 44308
                                                T: 330-762-0287
                                                F: 330-762-2669
                                                whitaker@whitakerlawlpa.com


                                                /s/ Dominic J. Vitantonio
                                                Dominic J. Vitantonio (0052058)
                                                e-mail: dominic@advattys.com
                                                Argie, D'Amico & Vitantonio
                                                6449 Wilson Mills Road
                                                Mayfield Village, Ohio 44143
                                                Telephone: 440-449-3333
                                                Facsimile: 440-449-4031

                                                Attorneys for Defendant Witherspoon


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically filed this 22nd day of

January, 2019. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system.



                                                /s/ Andrea Whitaker         _____
                                                Andrea Whitaker
